Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s Request for Continued Examination filed 5/12/201 has been entered.  Claim 1 was amended.  Claim 2 was canceled.  Claim 6 was added. Claims 1 and 3-6 are presented for examination.


Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
Argument A, on page 8, Applicant argues that Konishi, Link and Kang do not teach the challenge-response authentication.  Challenge-response is taught by Vipond (9,119,069) as shown in the rejection below.
Argument B, on page 8, Applicant argues that Vipond merely discloses challenge-response for mutual authentication.  Examiner respectfully disagrees.  Vipond teaches one way authentication (Vipond, Col 8, lines 32-34, In other embodiments, one-way authentication may be utilized. After the authentication token and the authentication server establish one-way or mutual authentication)  Furthermore, not only the one-way authentication embodiments, but also the mutual authentication embodiments, disclose the challenge-response claim limitation as shown in the §103 rejection below.  That is, each feature of the challenge-response limitation reads upon Vipond's mutual authentication protocol.
On page 9, Applicant argues Vipond does not teach communication with a car share device and actuation of an on-board device.  However, Konishi teaches a car share device and actuation of on-board In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner note: Claim 6 invokes a new terminology1 interpretation.  Claim 6 depends on claim 1.  Claim 1 recites “after the near-field wireless communication is established, actuation of the on-board device is permitted in accordance with operation of the mobile terminal through unidirectional communication from the mobile terminal to the car share device”  The term unidirectional communication ordinarily means communication flows in one direction.  However, claim 6 requires a response to a connection request, i.e. the car share device transmits a response to the mobile terminal connection request.  The claims are interpreted based on the specification [0048-0049] so that bidirectional refers to performing the challenge-response protocol during registration and unidirectional refers to not requiring the challenge-response exchange later, when the mobile terminal sends the actuation signal as a vehicle key.

Specification
The disclosure is objected to because of the following informalities: 
Section [0049] recites “In contrast, in the communication sequence of the present example illustrated in Fig. 2, the charge-response authentication is executed only when the communication challenge-response authentication is executed only when the communication connection establishment process is performed for the first time.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the last challenge-response is missing a hyphen.  The claim recites “the challenge response authentication is accomplished when the code generated by the mobile terminal matches the code generated” and should recite “the challenge-response authentication is accomplished when the code generated by the mobile terminal matches the code generated.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (10,242,516) in view of Link (2016/0344747) in view of Kang (2017/0263066) in view of Vipond (9,119,069).


a car sharing system comprising: (Konishi, Col 4, lines 15-17, Firstly, FIG. 1 is a block diagram illustrating a general schematic configuration of a car sharing system 1 according to the present embodiment.)
a car share device installed in a vehicle (Konishi, Col 4, lines 21-22,  one or more vehicles 4 on each of which an in-vehicle apparatus 3 of a car sharing system is mounted,  Col 4, lines 65-66 As illustrated in FIG. 2, the in-vehicle apparatus 3 includes  Col 5 lines 1-3, a communication portion 16, a user checking portion (card reading portion) 17, a vehicle communication portion 18, a control portion (switch control portion) 19,) 
and configured to verify  a device used by an electronic key system of the vehicle, wherein the car share device is configured to perform … wireless communication with a mobile terminal (Konishi, Col 4, lines 25-28, The management apparatus 2 has a function of wirelessly communicating with the in-vehicle apparatus 3 of each of the vehicles 4 via a wireless communication network 7 such as a cellular phone communication network,) that is operable as a vehicle key when code information is registered to the mobile terminal, (Konishi, Col 5, lines 22-26, The communication portion 16 has a function (server authentication portion 16a) of authenticating whether the management apparatus 2 is a proper management apparatus (server) of the car sharing system 1 for communication with the management apparatus 2.) and the car share device is further configured to authenticate the code information (Konishi, Col 5 lines 14-26, The communication portion 16 has a function of wirelessly communicating with the management apparatus 2 at the reservation management center via a wireless communication network 7. The communication portion 16 transmits information received from the control portion 19 to the management apparatus 2. The communication portion 16 also receives information from the management apparatus 2, and outputs the received information to the control portion 19. The communication portion 16 has a function (server authentication portion 16a) of authenticating whether the management apparatus 2 is a proper management apparatus (server) of the car sharing system 1 for communication with the management apparatus 2.) through … wireless communication with the mobile terminal (Konishi, Col 5 lines 26-31, The management apparatus 2 has a function of wirelessly communicating with the in-vehicle apparatus 3 of each of the vehicles 4 via a wireless communication network 7 such as a cellular phone communication network, and also has a function of communicating with each of the user terminals 5 via a communication network 8 such as a cellular phone communication network and the Internet.) and permit actuation of an on-board device by (Konishi, Col 5, lines 37-39, The vehicle communication portion 18 has a function of communicating with multiple vehicle side ECUs 23 mounted on the vehicle 4. Col 5 lines 40-46, The control portion 19 has a function of controlling the overall operation of the in-vehicle apparatus 3, and a function of turning on or off a vehicle power source switch 25 incorporated in a vehicle power source ECU 22 of the vehicle 4 by outputting a power source switch-on signal (on-control signal) or a power source switch-off signal (off-control signal) to the vehicle power source ECU 22.) verifying the user device with the electronic key system when the mobile terminal is operated to actuate the on-board device; (Konishi, Col 8 lines 31-35, When the user completes the touch with the IC card 6 (S360) within 30 seconds, the in-vehicle apparatus 3 outputs a power source switch-on signal to the vehicle power source ECU 22 of the vehicle 4 to turn on the vehicle power source switch 25 (S370).  Col 8, lines 37-40, According to the present embodiment, the IC card 6 reading operation for authentication of identification ID, and the IC card 6 reading operation for turning on the vehicle power source switch 25 are performed as different reading operations) and 
a communication control unit that controls the … wireless communication between the mobile terminal and the car share device so that an authentication process through bidirectional communication between the mobile terminal (Konishi, Col 5, lines 14-21, The communication portion 16 has a function of wirelessly communicating with the management apparatus 2 at the reservation transmits information received from the control portion 19 to the management apparatus 2. The communication portion 16 also receives information from the management apparatus 2, and outputs the received information to the control portion 19.)  
Konishi teaches a device (an IC card)  (Konishi, Col 5, lines 27-30, The user checking portion 17 is configured by a card reader or the like capable of reading information from the IC card 6) but does not teach electronic key ID used by an electronic key system.
However Link teaches electronic key ID used by an electronic key system (Link, [0047] When a passive transponder car key (i.e., a security device) is turned in the ignition lock, the engine control unit ("ECU") on the car sends an electronic query to the key; the ECU will allow the car to start only if it receives the correct response message from the key.)
and the car share device is executed only when a communication connection establishment process is executed to establish the … wireless communication and (Link [0048] In the scenario just mentioned where a smart phone, or tablet, may be paired, or associated, with the vehicle, typically the smart phone, or similar user device, would be authenticated by a vehicle processing device of the vehicle that is coupled to a communication bus of the vehicle)
so that after the … wireless communication is established, (Link, [0048] Thus, when a user device such as a smart phone or other user computing device is paired/associated with the vehicle processing device,)  actuation of the on-board device is permitted in accordance with operation of the mobile terminal through unidirectional communication from the mobile terminal to the car share device (Link, [0048] the smart phone may be configured, typically by way of an application, to operate certain functions of the vehicle,.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Link’s vehicle security with Konishi’s car sharing device 
Konishi does not teach perform near-field wireless communication.
However Kang teaches perform near-field wireless communication (Kang, [0050] The first, second, and third communication units 11, 12, and 13 communicate with the smart key 2 or the portable terminal 3 using at least one of wireless communication technologies such as a radio frequency (RF), low frequency (LF), and near field communication (NFC) in order to check the presence (search and authentication) of the smart key 2 or the portable terminal 3.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Kang’s near-field wireless communication with Konishi’s wireless communication because doing so improves the wireless communication capabilities (Kang, [0127] By using a vehicle door control technology according to an embodiment of the present invention, it is possible to control a vehicle door using NFC communication as well as the conventional LF communication and RF communication.)
Konishi does not teach challenge-response authentication.
However Vipond teaches 
the authentication process through the bidirectional communication is a challenge-response authentication; 
in the challenge-response authentication, … device generates a code from a random number of which value changes whenever the challenge-response authentication is executed; and (Vipond, Col 8, lines 28-32, In some embodiments, the authentication token and authentication server may mutually authenticate to one another using a challenge/response authentication or other types of message exchange including the exchange of unlock codes. Col 11, lines 29-35, The authentication token 530 will 
the challenge response authentication is accomplished when the code generated by the mobile terminal matches the code generated by the … device (Vipond, Col 11, lines 46-48, If the computed hash result and HR.sub.i match, the authentication server 502 authenticates the authentication token 530.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Vipond’s challenge-response authentication to Konishi’s car sharing system because the challenge-response protocol makes it harder for an attacker to imitate the mobile terminal and send illegitimate commands to the vehicle. (Vipond, Col 3, lines 13-16, As will be described, the present invention in one or more illustrative embodiments provides functionality for facilitating secure authentication using NFC-enabled authentication tokens.)

Regarding claim 3, Konishi, Link, Kang and Vipond teach
the car sharing system according to claim 1, wherein: 
the mobile terminal transmits an operation request signal corresponding to operation of the mobile terminal to the car share device through the unidirectional communication after the … wireless communication is established; and 
the car share device actuates the on-board device in accordance with a device actuation command included in the operation request signal (Link, [0048] In the scenario just mentioned where a smart phone, or tablet, may be paired, or associated, with the vehicle, typically the smart phone, or similar user device, would be authenticated by a vehicle processing device of the vehicle that is coupled to a communication bus of the vehicle (e.g., Controller Area Network ("CAN"), Local Interconnect operate certain functions of the vehicle, including remote start, remote HVAC control, even remote steering, braking, and movement control.)
after the near-field wireless communication (Kang, [0050] The first, second, and third communication units 11, 12, and 13 communicate with the smart key 2 or the portable terminal 3 using at least one of wireless communication technologies such as a radio frequency (RF), low frequency (LF), and near field communication (NFC) in order to check the presence (search and authentication) of the smart key 2 or the portable terminal 3.)

Regarding claim 4, Konishi, Link, Kang and Vipond teach
the car sharing system according to claim 1, 
wherein: the car share device obtains the code information from the mobile terminal when using the vehicle for a first time (Link, [0053] A vehicle manufacturer or a telematics service provider desire to enable service when a new -vehicle owner purchases the vehicle and to automatically, in the eyes of the vehicle manufacturer and the telematics service provider, transfer service to subsequent owners when the vehicle ownership is transferred to new owners without human intervention by the vehicle manufacturer, dealer, or telematics services provider. [0067] At step 715, the new-telematics subscriber initiates an authentication sequence by pushing a service request button while starting the and verifies the code information with a certain encryption code; and (Link, [0068] After triggering the authentication sequence with the subscription service request start event, at step 720 the new -vehicle purchaser provides proof of presence of each of the first and second security devices, such as electronic smart keys or smart fobs, by performing actions that cause at least first and second authentication trigger events to occur.)
the communication control unit initiates the communication connection establishment process if the mobile terminal is operated when the code information has been verified (Link, [0073] Upon activation of the user's new account following satisfactory completion of steps 715-730, the new-telematics subscriber receives a message that confirms subscription to telematics services for the vehicle.)

Regarding claim 5, Konishi, Link, Kang and Vipond teach
the car sharing system according to claim 1, 
wherein the authentication process through the bidirectional communication is executed using an encryption code included in the code information (Vipond, Col 11, lines 22-26, After the connections between the authentication token 530, computer 540 and authentication server 502 are established, the authentication server 502 will send a given index number i and a corresponding random number RN.sub.i selected from table 522 to the authentication token 530.)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (10,242,516) in view of Link (2016/0344747) in view of Kang (2017/0263066) in view of Vipond (9,119,069) in view of Christ (2017/0034766).


the car sharing system according to claim 1, wherein:
the car share device (Konishi, Col 4, lines 21-22,  one or more vehicles 4 on each of which an in-vehicle apparatus 3 of a car sharing system is mounted,  includes a key function unit that performs electronic key ID verification; and (Link, [0047] When a passive transponder car key (i.e., a security device) is turned in the ignition lock, the engine control unit ("ECU") on the car sends an electronic query to the key; the ECU will allow the car to start only if it receives the correct response message from the key.)  near-field wireless communication (Kang, [0050])
Konishi does not teach communication connection request from the mobile terminal, transmits a request acceptance response to the mobile terminal, and switches the key function unit from an invalid state to a valid state.
However Christ teaches the car share device establishes the … wireless communication with the mobile terminal in response to a … wireless communication connection request from the mobile terminal, transmits a request acceptance response to the mobile terminal, and switches the key function unit from an invalid state to a valid state (Christ, [0026] In step 510, the mobile device 100 is authenticated with respect to the motor vehicle. For example, the mobile device 100 can be pre-registered with the motor vehicle by any known methods; thus, only users of the registered mobile devices can operate the motor vehicle. A plurality of mobile devices can be pre-registered and later authenticated with respect to the motor vehicle. In this step, an encrypted request message generated by the mobile device 100 through a predetermined algorithm can be sent to the interface device 200. The interface device 200, upon receiving the request message, decrypts the request message and determines whether the mobile device is pre-registered with the motor vehicle. For example, a barcode or a QR (Quick Response) code can be decrypted from the request message and be subsequently compared with existing codes saved in the memory of the interface device 200 to judge whether there is the interface device 200 sends a reply message to the mobile device 100 and/or the service provider 400 associated with the mobile device 100, to enable additional communication with the mobile device 100 and/or the service provider 400 to allow operation of the motor vehicle. In addition, the motor vehicle cannot be operated if the user does not have a properly registered mobile device.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Christ’s request acceptance for vehicle control because doing so allows a pre-registered mobile terminal to operate the vehicle and can control the mobile terminal (Christ, [0026] For example, the mobile device 100 can be pre-registered with the motor vehicle by any known methods; thus, only users of the registered mobile devices can operate the motor vehicle. [0003] Therefore, there is a need to limit or disable one or more functions of the mobile communication device of the driver, during the driver's operation of a motor vehicle.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (2012/0315848) discloses near field communication to operate a control system.
Kirsch (2015/0304324) discloses connection authentication of a mobile device and vehicle.
Fruehling (2017/0118178) discloses vehicle control with a smart phone.
Saguchi (2011/0109447) teaches key location, challenge-response and communication without challenge-response.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2173.05(a)    New Terminology [R-07.2015] III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
        Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.